Exhibit 10.31

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into effective
as of _____________, 2015 (the “Effective Date”), by and between OLYMPIC STEEL,
INC., an Ohio corporation (the “Company”), and DAVID A. WOLFORT (“Executive”).

 

WHEREAS, the Company desires to continue to employ Executive in the position of
President and Chief Operating Officer of the Company, and Executive desires to
accept such employment, on the terms and subject to the conditions hereinafter
set forth;

 

WHEREAS, Executive has valuable knowledge and experience relating to the
Company’s businesses and the industries in which it operates, and the parties
desire to provide for his services to the Company on the terms set forth herein;

 

WHEREAS, the Company and Executive currently are parties to an employment
agreement, effective as of January 1, 2011 (the “Prior Agreement”) and the
Management Retention Agreement, dated April 26, 2000, and amended as of December
31, 2008 and December 30, 2014 (the “Management Retention Agreement”); and

 

WHEREAS, the Company and Executive desire that this Agreement supersede and
completely replace the Prior Agreement as of the Effective Date.

 

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties herein contained, the Company and Executive agree as follows:

 

1.     Term of Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby agrees to continue to serve the Company, on the
terms and conditions set forth herein for the period commencing on January 1,
2016 and expiring on December 31, 2020 (the “Employment Period”). The Employment
Period may be terminated earlier under the terms and conditions set forth
herein.

 

2.     Position and Duties. Executive is the President and Chief Operating
Officer of the Company and reports to the Chief Executive Officer and the Board
of Directors for the Company, and is presently a member of the Board of
Directors. In this position, Executive has the responsibility for the general
management and operation of the Company and the performance of such other
executive services and duties as shall be reasonably assigned to and requested
of him by, and subject to the direction and supervision of, the Chief Executive
Officer and the Board of Directors of the Company. Executive shall serve in any
position and office with the Company as the Board of Directors of the Company
(the “Board”) may determine from time to time. However, Executive shall always
remain as President and at the level of a senior executive officer of the
Company. During the Employment Period, Executive shall devote substantially all
his working time and efforts to the business and affairs of the Company and
serve the Company in its business and perform his duties to the best of his
ability.

 

 
1

--------------------------------------------------------------------------------

 

 

3.     Compensation.

 

(a)    Salary. Effective January 1, 2016 and for the remainder of the Employment
Period thereafter, Executive shall receive a base salary at the rate of Seven
Hundred Thirty-Five Thousand Dollars ($735,000) per year (the “Base Salary”).
Executive’s salary may be adjusted, although any such adjustment shall be at the
sole discretion of the Board of Directors of the Company or any duly authorized
Committee thereof, including but not limited to the Compensation Committee.
Notwithstanding the foregoing, in no event shall Executive’s salary be adjusted
below the amount of the Base Salary. Such salary shall be payable in accordance
with the normal policies of the Company for payment of its senior executives.

 

(b)    Benefits Generally. During the Employment Period, Executive shall be
eligible to participate in all welfare and benefit plans which are currently
maintained or established, or which may be established and maintained in the
future, by the Company for its senior executives generally (subject, however, to
all of the terms and conditions thereof, including any eligibility requirements
therefor), including but not limited to: (i) group life insurance coverage; (ii)
hospitalization or disability insurance coverage, (iii) retirement plans,
including but not limited to any supplemental executive retirement plan, (iv)
long term incentive and equity-based plans; and (v) the reimbursement plan for
financial services and tax planning. For purposes of this Agreement, no benefit
shall be considered to have accrued as of any date under any welfare or benefit
plan referred to in this Section 3(b) if such benefit remains subject to a
discretionary determination under the terms of such plan as of such date.

 

(c)    Expenses. The Company shall reimburse Executive for reasonable direct
expenses incurred by him on behalf of the Company in the performance of his
duties during the Employment Period. Executive shall furnish the Company with
such documentation as is requested by the Company in order for it to comply with
the Code and regulations thereunder in connection with the proper deduction of
such expenses.

 

(d)    Bonus Plan. During the Employment Period, Executive shall be eligible for
an annual performance bonus (the “Annual Bonus”) under the Senior Management
Compensation Program Plan of 2015, as such plan may be amended by the Board from
time to time, or such other bonus plan that replaces such plan, in such amount
and based on the Company’s performance against specific target levels as is
determined by the Board of Directors of the Company or any duly authorized
Committee thereof, including but not limited to the Compensation Committee of
the Board.

 

If the Company is required to restate its annual financial statements for any
fiscal year and such restatement would reduce the bonus payment for the period
covered by such financial restatement by more than 5%, Executive shall reimburse
the Company for the difference between the bonus actually paid and the bonus
payable under the restated financial statement. Executive shall make such
reimbursement not later than sixty (60) days after the restated financial
statements have been made final and disclosed to the public. Notwithstanding
anything in this Agreement to the contrary, Executive acknowledges and agrees
that this Agreement and the Annual Bonus (and certain severance amounts derived
therefrom) described herein may be subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time,
specifically to implement Section 10D of the Securities Exchange Act of 1934, as
amended, and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Company’s securities may be traded) (the “Compensation Recovery
Policy”), and that this Agreement, including this Section 3(d) shall be deemed
superseded by (to the extent necessary) and subject to the terms and conditions
of the Compensation Recovery Policy from and after the effective date thereof.

 

 
2

--------------------------------------------------------------------------------

 

 

(e)    Long Term Incentive Plan. During the Employment Period, Executive shall
be eligible to participate in any long term incentive plan, as any such plan may
be created or amended by the Board from time to time.

 

4.     Termination of Employment.

 

(a)    Events of Termination. The Employment Period shall terminate immediately
upon the occurrence of any of the following events:

 

(i)     the death of Executive;

 

(ii)     upon receipt by Executive of the Company’s written notice of intent to
terminate due to Disability (the “Disability Effective Date”);

 

(iii)    voluntary termination by Executive of his employment with the Company;

 

(iv)    upon receipt by the Executive of the Company’s written notice that
specifies the reasons for termination for Good Cause; or

 

(v)     thirty (30) days after Executive’s receipt of the Company’s written
notice terminating Executive at any time other than for Good Cause, Death or
Disability, for any reason or no reason.

 

 

 

(b)     Notice of Termination. Any termination by the Company for Good Cause
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 9. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
Termination Date (as defined below). The failure or omission by the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.

 

(c)     Termination Date. “Termination Date” means (i) if Executive’s employment
is terminated by the Company for Good Cause, the date of termination of
employment that is set forth in the Notice of Termination (which shall not be
earlier than the date on which such notice is given), (ii) if Executive’s
employment is terminated by the Company other than for Good Cause or Disability,
or Executive resigns, the date on which the Company or Executive notifies
Executive or the Company, respectively, of such termination, or such later date
as may be specified by the terminating party in such notice, and (iii) if
Executive’s employment is terminated by reason of death or Disability, the date
of death of Executive or the Disability Effective Date, as the case may be.

 

 
3

--------------------------------------------------------------------------------

 

 

5.     Obligations of the Company upon Termination.

 

(a)    Discharge Other than for Good Cause or Disability. Executive shall be
entitled to the severance benefits specified in this Section 5(a) if, during the
Employment Period, the Company terminates Executive’s employment for any reason
other than for Good Cause or Disability, provided that Executive shall only be
entitled to the severance benefits specified in Section 5(a)(ii) if upon such a
termination Executive is not entitled to any payments or benefits in connection
with such termination under the Management Retention Agreement. In any such
case:

 

(i)     Accrued Benefits. Executive shall be entitled to any:

 

(A)     incremental Base Salary at the rate then in effect otherwise payable
through the Termination Date to the extent not previously paid, which shall be
paid in a lump sum in cash within thirty (30) calendar days from the Termination
Date;

 

(B)     Annual Bonus which has been earned and accrued but remains unpaid which
shall be paid in the same form and at the same time as such Annual Bonus, if
any, is paid to other senior executive officers as further provided under
Section 5(a)(ii)(B);

 

(C)     benefits provided for in Section 3(b) which have accrued up to and
including the Termination Date, subject to the terms and conditions of the
welfare and benefit plans referenced in Section 3(b); and

 

(D)     reimbursement of reasonable expenses incurred up to and including the
Termination Date under the terms of Section 3(c).

 

(ii)     Continuation of Benefits. Provided Executive has executed and delivered
to the Company a Release and Waiver of Claims (a copy of which the Company shall
deliver to Executive on or prior to the Termination date) within 22 days after
the Termination Date and Executive refrains from revoking, rescinding or
otherwise repudiating such Release and Waiver of Claims for all applicable
periods during which Executive may revoke it (failure to provide such a release
shall result in the forfeiture of all benefits under this subparagraph (ii)),
during the period ending on the earlier of (x) the last day of the Employment
Period as set forth in Section 1 above, (y) a breach by Executive of any
obligation set forth in Section 6, or (z) twenty-four (24) months following
termination of employment by the Company under Section 5(a), Executive shall be
entitled to continue to receive:

 

(A)     an amount equal to Executive’s Base Salary then in effect, which shall
be paid in equal monthly or more frequent installments, on the same schedule and
in accordance with the Company’s regular payroll policies for senior executives,
commencing thirty (30) days after the Termination Date;

 

(B)     an Annual Bonus, if any, determined as follows:

 

 
4

--------------------------------------------------------------------------------

 

 

(i)     if the other senior executive officers are not entitled to an Annual
Bonus payment with respect to the fiscal year of the Company, then Executive
shall not be paid an Annual Bonus for such year; or

 

(ii)     if the other senior executive officers are entitled to an Annual Bonus
payment with respect to the fiscal year of the Company, then, at the discretion
of the Compensation Committee, the Executive may be paid a portion of the Annual
Bonus that otherwise would have been payable to Executive had he remained
employed throughout such year, in the same form and on the same date(s) as
payment is made to the other senior executive officers, in an amount prorated by
multiplying said amount by a fraction where the numerator equals the number of
complete months in such partial year during which Executive was employed and the
denominator equals twelve; and

 

(C)     subject to the terms and conditions of the welfare and benefit plans
referenced in Section 3(b), and to the extent permitted by applicable law, any
benefits provided for in Section 3(b) under substantially the same terms and
conditions, including the cost, if any, to Executive, subject to generally
applicable changes to the level, and cost, of coverage that may be made with
respect to senior executive officers, provided that such continuation shall not
be required hereunder to the extent that Executive is entitled, absent any
individual waivers or other arrangements, to receive during such period the same
type of coverage from another employer or recipient of Executive’s services.

 

(b)     Death or Disability.

 

(i)     Accrued Benefits. Executive or his estate or beneficiaries, hereunder,
as appropriate, in the event of the death of Executive, shall be entitled to the
severance benefits specified in this Section 5(b) if, during the Employment
Period, Executive’s employment with the Company terminates as a result of
Executive’s death or Disability under Section 4(a)(i) or 4(a)(ii). In either
such case, Executive shall be entitled to any (i) incremental Base Salary, (ii)
Annual Bonus which has been earned and accrued but remains unpaid which shall be
paid in the same form and at the same time as such Annual Bonus, if any, is paid
to other senior executive officers, (iii) benefits provided for in Section 3(b)
which have accrued up to and including the Termination Date, subject to the
terms and conditions of the welfare and benefit plans referenced in Section
3(b), and (iv) reimbursement of reasonable expenses incurred up to and including
the Termination Date under the terms of Section 3(c). After the Termination
Date, Executive shall no longer be eligible to participate in any of the welfare
or benefit plans referenced in Section 3(b), except to the extent and on the
terms that participation in any such plan by former employees is expressly
provided for by the terms of such plan.

 

(ii)     Continuation of Benefits. In addition to the Accrued Benefits payable
under Section 5(b)(i), but only to the extent that Executive or his estate or
beneficiaries are not entitled to twelve (12) months of Base Salary in
connection with Executive’s termination of employment as a result of Executive’s
death or Disability under the Management Retention Agreement, Executive or his
estate or beneficiaries, hereunder, as appropriate, in the event of the death of
the Executive, shall be entitled to twelve (12) month’s Base Salary payable in
equal monthly or more frequent installments, on the same schedule and in
accordance with the Company’s regular payroll policies for senior executives,
commencing thirty days (30) after the Termination Date. Further, Executive’s
surviving spouse, if any, and minor children shall be eligible to continue to
participate in the Company’s health insurance programs, at the expense of the
Company for twelve (12) months after the death or Disability of Executive to the
extent such continuation is permitted by applicable law. After such one-year
period, Executive’s dependents shall be entitled to participate in any insurance
program of the Company to the extent required by federal or state law. No
provision of this Agreement shall limit any of Executive’s (or his
beneficiaries’) rights under any insurance, pension or other benefit programs of
the Company for which Executive shall be eligible at the time of such death or
disability.

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     Discharge for Good Cause or Resignation. If Executive’s employment with
the Company is terminated by Executive on a voluntary basis under Section
4(a)(iii) or is terminated by the Company for Good Cause under Section 4(a)(iv),
Executive shall be entitled to (i) payment of incremental Base Salary only
through the Termination Date and thereafter such salary shall end and cease to
be payable, (ii) at the discretion of the Compensation Committee, payment of any
Annual Bonus which has been earned and accrued but remains unpaid which shall be
paid in the same form and at the same time as such Annual Bonus, if any, is paid
to other senior executive officers, but in no event shall any portion of any
subsequent Annual Bonus be deemed to have been earned and accrued, (iii) receive
any benefits provided for in Section 3(b) which have accrued up to and including
the Termination Date, subject to the terms and conditions of the welfare and
benefit plans referenced in Section 3(b), and (iv) reimbursement of reasonable
expenses incurred up to and including the Termination Date under the terms of
Section 3(c). After the Termination Date, Executive shall no longer be eligible
to participate in any of the welfare or benefit plans referenced in Section
3(b), except to the extent and on the terms that participation in any such plan
by former employees is expressly provided for by the terms of such plan.

 

(d)     No Further Obligations. Except as expressly set forth in this Section 5,
Executive shall not be entitled to any other payments or benefits under this
Agreement as a result of the termination of Executive’s employment. For the
avoidance of doubt, Executive shall not be entitled to any benefits or payments
under this Section 5 by reason of the termination of Executive’s employment
after the Employment Period, including by reason of the expiration of the
Employment Period pursuant to Section 1.

 

6.      Restrictive Covenants.

 

(a)     Non-Competition. While employed by the Company and for a period of
twenty-four (24) months after ceasing to be so employed (the “Restricted
Period”) for whatever reason, Executive shall not, directly or indirectly, own,
manage, operate, control or participate in the ownership, management, operation
or control of, or be connected as an officer, partner, director, consultant or
other position, or have any financial interest in with (i) any metal service
center or distributor conducting business within those portions of the United
States wherein the Company is conducting business on the Termination Date, or
(ii) a business engaged in direct competition with any other significant
business carried on by the Company on the Termination Date. In no event shall
ownership of less than five (5) percent of the equity of a corporation, limited
liability company or other business entity, standing alone, constitute a
violation hereof.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     Non-Solicitation. During the Restrictive Period, Executive shall not
directly, indirectly or through an affiliate: (i) solicit, induce, divert, or
take away or attempt to solicit, induce, divert or take away any customer,
distributor, or supplier of the Company; (ii) solicit, induce, or hire or
attempt to solicit, induce, or hire any employee of the Company or any
individual who was an employee of the Company on the Termination Date and who
has left the employment of the Company after the Termination Date within one
year of the termination of such employee’s employment with the Company, or (iii)
in any way directly or indirectly interfere with such relationships.

 

(c)     Confidentiality.

 

(i)     Executive shall keep in strict confidence, and shall not, directly or
indirectly, at any time while employed by the Company or after ceasing to be so
employed, disclose, furnish, publish, disseminate, make available or, except in
the course of performing his duties of employment hereunder, use for his benefit
or the benefit of others any Confidential Information. Executive specifically
acknowledges that all Confidential Information, in whatever media or form
maintained, and whether compiled by the Company or Executive, (1) derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
(2) that reasonable efforts have been made by the Company to maintain the
secrecy of such information, (3) that such information is the sole property of
the Company, and (4) that any disclosure or use of such information by Executive
while employed by the Company (except in the course of performing his duties and
obligations hereunder for the Company) or after ceasing to be so employed shall
constitute a misappropriation of the Company’s trade secrets.

 

(ii)     Notwithstanding the provisions of Section 6(c)(i), Executive may
disclose the Confidential Information to anyone outside of the Company with the
Company’s express written consent, or Confidential information that: (i) is at
the time of receipt or thereafter becomes publicly known through no wrongful act
of Executive; or (ii) is received from a third party not under an obligation to
keep such information confidential and without breach of this Agreement.

 

(iii)     In addition to the above provisions of Section 6(c), all memoranda,
notes, lists, records and other documents (and all copies thereof) made or
compiled by Executive or made available to Executive concerning the business of
the Company will be delivered to the Company at any time on request.

 

7.     Amendment to Management Retention Agreement. The parties hereby agree
that Section 5(a) of the Management Retention Agreement is hereby amended in its
entirety to provide as follows:

 

“(a)      If Employee dies during the Contract Period, the Company shall pay
Employee’s designated beneficiary (or, in the event of the decease of or failure
to designate a beneficiary, Employee’s personal representative) the base salary,
provided for in paragraph 4(a) above for a 12-month period commencing thirty
days (30) after the date of death, but without prejudice to any payments
otherwise due Employee in respect of his death.”

 

 
7

--------------------------------------------------------------------------------

 

 

8.     Binding Agreement; Successors. This Agreement shall inure to the benefit
of and be binding upon Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s spouse, or if his spouse does
not survive him, to Executive’s estate. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company,
including, without limitation, any person acquiring directly or indirectly all
or substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
the “Company” for the purposes of this Agreement). The Company shall require any
such successor to assume and agree to perform this Agreement.

 

9.     Notice. All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when hand delivered, (b) one business day after being sent by recognized
overnight delivery service, or (c) three business days after being sent by
registered or certified mail, return receipt requested, postage prepaid, and in
each case addressed as follows (or addressed as otherwise specified by notice
under this Section):

 

 

 

(i)

If to the Company, to:

Olympic Steel, Inc. 22901 Millcreek Blvd., Suite 650
Highland Hills, Ohio 44122
Attention: Chief Executive Officer

          With a copy to:           Olympic Steel, Inc. 22901 Millcreek Blvd.,
Suite 650
Highland Hills, Ohio 44122
Attention: Chairman, Compensation Committee         (ii)

If to Executive, to:

         

David A. Wolfort

70 Ridgecreek Trail
Moreland Hills, Ohio 44022

 

10.     Withholding. The Company may withhold from any amounts payable under or
in connection with this Agreement all federal, state, local and other taxes as
may be required to be withheld by the Company under applicable law or
governmental regulation or ruling.

 

 
8

--------------------------------------------------------------------------------

 

 

11.     Amendments; Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing, and is signed by Executive and an officer of the Company
specifically designated by the Board of the Company or its Compensation
Committee to execute such writing. No delay in exercising any right, power or
privilege hereunder shall operate as a waiver thereof. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

12.     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the conflict of law principles of such State.

 

13.     Equitable Relief. Executive and the Company acknowledge and agree that
the covenants contained in Section 6 are of a special nature and that any
breach, violation or evasion by Executive of the terms of Section 6 will result
in immediate and irreparable injury and harm to the Company, for which there is
no adequate remedy at law, and will cause damage to the Company in amounts
difficult to ascertain. Accordingly, the Company shall be entitled to the remedy
of injunction, as well as to all other legal or equitable remedies to which the
Company may be entitled (including, without limitation, the right to seek
monetary damages), for any breach, violation or evasion by Executive of the
terms of Section 6.

 

14.     Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision of Section 6 is found by a court of
competent jurisdiction to be invalid or unenforceable as against public policy,
such court shall exercise its discretion in reforming such provision to the end
that Executive shall be subject to such restrictions and obligations as are
reasonable under the circumstances and enforceable by the Company.

 

15.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

16.     Headings; Definitions. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. Certain capitalized terms used in this Agreement are defined on
Schedule A attached hereto.

 

17.     No Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party, except as provided in
Section 8.

 

18.     Entire Agreement; No Other Arrangements. This Agreement contains the
entire agreement between the parties with respect to the employment of Executive
and supersedes any and all other agreements, including, without limitation, the
Prior Agreement, either oral or in writing, with respect to the employment of
Executive, with the exception of the Management Retention Agreement, which shall
remain in full force and effect. In the event of any conflict between the
Agreement and the Management Retention Agreement, the terms of the Management
Retention Agreement shall prevail other than with respect to Section 7 hereof.
Executive acknowledges that, in executing this Agreement, he has not relied on
any representations not set forth in this Agreement. Executive represents that
his employment by the Company will not violate any other agreement by which
Executive is bound.

 

 
9

--------------------------------------------------------------------------------

 

 

19.     Separation from Service. All references to “termination of employment”
or forms and derivations thereof shall refer to events which constitute a
“separation from service” as defined in Treasury Regulation §1.409A-1(h) and
means the Executive’s separation from service with the Company and all members
of the controlled group, for any reason, including without limitation, quit,
discharge, or retirement, or a leave of absence (including military leave, sick
leave, or other bona fide leave of absence such as temporary employment by the
government if the period of such leave exceeds the greater of six months or the
period for which the Executive’s right to reemployment is provided either by
statute or by contract). “Separation from service” also means the permanent
decrease in the Executive’s service for the Company and all controlled group
members to a level that is no more than 20% of its prior level. For this
purpose, whether a “separation from service” has occurred is determined based on
whether it is reasonably anticipated that no further services will be performed
by the Executive after a certain date or that the level of bona fide services
the Executive will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services if the Executive has been providing services less than
36 months).

 

20.     Six-Month Delay. Notwithstanding anything to the contrary contained in
this Agreement, and solely to the extent that any payment or benefit payable
pursuant to this Agreement is not exempt from the requirements of Section 409A,
if the Executive is a “key employee” (as defined under Code Section 416(i)
without regard to paragraph (5) thereof) on the date of a separation from
service, and the Company’s stock is publicly traded on an established securities
market or otherwise, any such non-exempt payments under this Agreement which
would otherwise have been payable within the first six (6) months shall be paid
in the seventh (7th) month following Executive’s Termination Date.
Notwithstanding the foregoing, payments delayed pursuant to this paragraph shall
commence as soon as practicable following the date of death of the Executive
prior to the end of the six (6) month period but in no event later than ninety
(90) days following the date of death.

 

21.     Reimbursement and In-Kind Benefits. Any reimbursement of expenses or any
in-kind benefits provided under this Agreement, that are subject to and not
exempt from Code Section 409A, shall also be subject to the following additional
rules: (i) any reimbursement of eligible expenses or in-kind benefits shall be
paid as they are incurred (but, solely to the extent not exempt from Code
Section 409A, not prior to the end of the six-month period following his
termination of employment); provided that in no event shall any such payment be
made later than the end of the calendar year following the calendar year in
which such expense was incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

 
10

--------------------------------------------------------------------------------

 

 

22.     Code Section 409A. It is intended that the payments and benefits
provided under this Agreement shall either be exempt from application of, or
comply with, the requirements of Code Section 409A and the final regulations
thereunder. This Agreement shall be construed, administered, and governed in a
manner that effects such intent, and the Company shall not take any action that
would be inconsistent with such intent and shall make payments in such time and
manner as the Company determines would minimize or reduce the risk of adverse
taxation under Code Section 409A. In the event that the Company reasonably
determines that any compensation or benefits payable under this Agreement may be
subject to taxation under Code Section 409A, the Company, after consultation
with the Executive, shall have the authority to adopt, prospectively or
retroactively, such amendments to this Agreement or to take any other actions it
determines necessary or appropriate to (a) exempt the compensation and benefits
payable under this Agreement from Code Section 409A or (b) comply with the
requirements of Code Section 409A. In no event, however, shall this section or
any other provisions of this Agreement be construed to require the Company to
provide any gross-up for the tax consequences of any provisions of, or payments
under, this Agreement and the Company shall have no responsibility for tax
consequences to Executive (or his beneficiary) resulting from the terms or
operation of this Agreement. For purposes of Code Section 409A, any payments or
benefits under this Agreement are intended to constitute the right to a series
of separate payments or benefits.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

OLYMPIC STEEL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:  Michael D. Siegal

 

 

Title:    Chief Executive Officer

 

 

 

              DAVID A. WOLFORT     (“Executive”)  

 

 
11

--------------------------------------------------------------------------------

 

 

Schedule A

 

Certain Definitions

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

“Affiliate” of a specified entity means an entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the entity specified.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Confidential Information” means confidential business information of the
Company and its customers and vendors, without limitation as to when or how
Executive may have acquired such information. Such Confidential Information
shall include, without limitation, the Company’s sales figures, profit or loss
figures or other information related to the Company’s internal financial
statements, customers, clients, suppliers, vendors and product information,
sources of supply, customer lists or other information, selling and servicing
methods and business techniques, product development plans, sales and
distribution information, business plans and opportunities, or corporate
alliances and other information concerning the Company’s actual or anticipated
business or products, or which is received in confidence by or for the Company
from any other person.

 

“Disability” means the inability of Executive for a continuous period of ninety
(90) days or for one hundred and eighty (180) days in the aggregate during any
twelve (12) month period to perform any material portion of the duties of his
position hereunder on an active full-time basis by reason of a disability
condition. The Company and Executive acknowledge and agree that the material
duties of Executive’s position are unique and critical to the Company and that a
disability condition that causes Executive to be unable to perform the essential
functions of his position under the circumstances described above will
constitute an undue hardship on the Company. Notwithstanding the foregoing,
Executive shall not be disabled provided that all of the following conditions
have been satisfied:

 

(a)      after receipt of the Company’s written notice of intent to terminate
due to Disability, Executive shall have the right within ten (10) days to
dispute the Company’s ability to terminate him under this section;

 

(b)      within ten (10) days after exercising such right, Executive shall
submit to a physical exam by the Chief of Medicine of any major hospital in the
metropolitan Cleveland area;

 

(c)      such physician shall issue his written statement to the effect that in
his opinion, based upon his diagnosis, Executive is capable of resuming his
employment and devoting his full time and energy in discharging his duties
within ten (10) days after the date of such statement; and

 

 
12

--------------------------------------------------------------------------------

 

 

(d)      the Executive returns to work on a full-time basis and devotes his
energy in discharging his duties.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

“Good Cause” means a reasonable determination by the Board made in good faith
(without the participation of Executive) of the Company, pursuant to the
exercise of its business judgment, that anyone of the following events has
occurred:

 

(a)      Executive is found by the Board to have engaged in (1) willful
misconduct, (ii) willful or gross neglect, (iii) fraud, (iv) misappropriation,
or (v) embezzlement in the performance of his duties hereunder;

 

(b)      Executive has materially breached the provisions of Section 6 or any
other material provision of this Agreement and fails to cure such breach within
ten (l0) days following written notice from the Company specifying such breach
which notice from the Company shall be provided within thirty (30) days after
said breach;

 

(c)      Executive is found by the Board to have failed to provide reasonable
cooperation with any federal government or other governmental regulatory
investigation, the reasonableness of such cooperation to be determined by
reference to statutory and regulatory authorities, Federal Sentencing
Guidelines, and relevant case law interpretations;

 

(d)      Executive signs or certifies statements required to be made pursuant to
Sarbanes-Oxley Sections 302 and 906, or other similar rules or regulations then
in effect, which turn out to be false or inaccurate in any material respect;
provided, however, that the Board has made a reasonable determination in good
faith that the Executive knew or should have known that such statements were
false or inaccurate in any material respect;

 

(e)      Executive has been indicted by a state or federal grand jury with
respect to a felony, a crime of moral turpitude or any crime involving the
Company (other than pursuant to actions taken at the direction or with the
approval of the Board) and a special committee of the Board, chaired by an
outside director appointed by the Chair of the Audit Committee, considers the
matter, makes a recommendation to the Board to terminate Executive’s employment
for Good Cause, and the Board concurs in that recommendation; or

 

(f) Executive is found by the Board to have engaged in a material violation of
the Code of Conduct of the Company as then in effect.

 

“Release and Waiver of Claims” means a written release and waiver by Executive,
to the fullest extent allowable under applicable law and in form reasonably
acceptable to the Company, of all claims, demands, suits, actions, causes of
action, damages and rights against the Company and its Affiliates whatsoever
which he may have had on account of the termination of his employment,
including, without limitation, claims of discrimination, including on the basis
of sex, race, age, national origin, religion, or handicapped status, and any and
all claims, demands and causes of action for severance or other termination pay.
Such Release and Waiver of Claims shall not, however, apply to the obligations
of the Company arising under this Agreement, any indemnification agreement
between Executive and the Company, any retirement plans, any stock option
agreements, COBRA Continuation Coverage or rights of indemnification Executive
may have under the Company’s Articles of Incorporation or Code of Regulations
(or comparable charter document) or by statute.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

 

13